Case 2:20-ap-01575-ER   Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                         Exhibit Exhibit G-2 Page 1 of 37




       EXHIBIT G-2
   Case 2:20-ap-01575-ER   Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                            Exhibit Exhibit G-2 Page 2 of 37



                                               blue ij) of california




               SAINT LOUISE REGIONAL HOSPITAL

                   Provider Agreement
                           Fee For Service Hospital




                               December l , 20 l 7




Blue Shield of Colllomlo
Case 2:20-ap-01575-ER                 Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                          Desc
                                       Exhibit Exhibit G-2 Page 3 of 37


                                                                        blue~ of california

                                             TABLE OF CONTENTS

  I.         DEFINITIONS
  I. I       Agreement Year
  1.2        Allowed Charges
   1.3       Authorization/Authorized
   1.4       Benefit Program
   l.5       Blue Shield Providers
   1.6       Case Rate
   1.7       Charge Master
   1.8       Charge Master Year
   1.9       Copayment
   1.10      Covered Services
   1.11      Emergency Services
   1.12      Evidence of Coverage
   l.l3      Health Services Contract
   1.14      Hospital Services
  1.15       Inpatient
  1.16       Inpatient Services
  1.17       Medically Necessary or Medical Necessity
  1.18       Member
  1.19       Outpatient Services
  1.20       Per Diem Rate
  1.21       Per Visit Rate
  1.22       Provider Appeal
  1.23       Provider Manual

  II.        OBLIGATIONS OF HOSP ITAL
  2.1        Hospital Services
  2.2        Location and Availability
  ')   ..,
  -·-1       Liccnsurc & Accreditation
  2.4        Standards for Provision of Care
  2.5        Quality Improvement/Case Management/Utilization Management Programs
  2.6        Service Authorization
  2.7        Cooperation with Discharge Planning
  2.8        Physician Access
  2.9        Submission of Physieiru1 Hospital Privilege Roster
  2.10       Provider Manual
  2.11       Disclosures
  2.12       INTENTIONALLY LEFT BLANK

  Ill.       OBLIGATIONS OF BLUE SHIELD
  3. l       Directory & Use of Names



  SAJNT LOUISE REGIONAL HOSP - FFS Hosp /\grecmcnt_Bn,<! 12-01-17_yl
  Base S,\INT LOUISE REGION/\L !JOSI'· FFS Hosp Agr..:.:mcnt_ffasc I 2-0l-17 __ v4Final.doc;,; v47 rev 7110/17
  l'roprictary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                    Exhibit Exhibit G-2 Page 4 of 37



                                                                   blue~ of calif ornia

   3 .2    Administrative Services
   3 .3    Disclosure of lnfomwtion

   IV.     ELIGIBILITY OF BLUE SHIELD MEMBERS
   4.1     Identification Cards & Verification
   4.2     Verification of Eligibility
   4.3     Payment of Premiums

   V.      BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS
   5.1     Claims Submission
   5.2     Compensation Amounts
   5.3     Copayments
   5.4     Overpayment Recoveries
   5.5     Charge Master Notifications
   5.6     Adjustments Resulting From Charge Master Increases
   5.7     Right to Audit Charge Master
   5.8     Late Charge Master Notification Recoveries
   5.9     BlueCard Claims
   5. IO   Payments to Subcontractors

   VI.     PROTECTION OF MEMBERS
   6.1     Non-discrimination
   6.2     Charges to Members
   6.3     Third Party Liens
   6.4     Benefits Determination
   6.5     Member Complaints & Grievances
   6.6     Medical Necessity Assistance
   6.7     Free Exchange ofinfonnation
   6.8     Insurance

  VII.     MEDICAL RECORDS & CONFfDENTIAUTY
  7.1      Medical Records
  7 'l     Confidentiality
  7.3      Member Access to Records

  vm.      COOPERATION WITH AUDITS & CERTIFICATIONS
  8.1      Disclosure of Records
  8.2      SHc Evaluations
  8.3      Accreditation Surveys
  8.4      Pcrformancc/Cornpliancc Monitoring

  IX.      RESOLUTION OF DISPUTES
  9. I     Provider Appeal Resolutions Process
  9.2      Arbitration of Disputes
                                                        2

  SAINT LOUISE REGIONAL HOSP - FFS I 11,,p AgrccnH:nt_Basc 12-fl 1-17 _v-1
  Base SA!Nf LOUISE REGIONAL HOSP - FFS llo,p t\grcc111cnt_Busc 11-01-l 7_v4Final.docx v47 rev 7/10/17
  Propriclary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                     Exhibit Exhibit G-2 Page 5 of 37



                                                                     blue (U) of california

   9.3       Limitation of Actions
   9.4       Appeals

   X.        TERM & TERMINATION
   10.1      Term
   I0.2      Termination Without Cause
   l 0.3     Termination for Cause
   10.4      Immediate Termination
   10.5      Effect ofTennination
   I 0.6     Tcnnination Not an Exclusive Remedy
   I 0. 7    Survival

   XI.       OTHER PA YORS
   I I. I    Other Payors
   11.2      Responsibility for Payment
   11.3      Applicability of Agreement; Identity of Other Payors

   XII.      GENERAL PROVISIONS
   12. I     Entire Agreement
   12.2      Amendments
   12.3      Assignment
   12.4      Third Party Beneficiaries
   12.5      Notices
   12.6      Independent Contractors
   l 2. 7    Indemnification
   12.8      Waiver of Breach
   12.9      Force Majeurc
   12. IO    Confidentiality
   12.11     Non-Solicitation
   12. l 2   Association Disclosure
   12. I 3   Governing Law
   I 2.14    Preemption by Federal Law
   12.15     Compliance With Law
   12.16     Interpretation of Agreement
   I 2.17    Counterparts
   12.18     Tiered Benefit Designs and Narrow Network

   EXHIBITS
   A - Hospital Information
  B - Applicable Benefit Programs
  C - Compensation Amounts/Payment Schedule
  D - General Notes to Compensation Amounts/Payment Schedules
  E - Participation in the Blue Shield EPN Network


                                                          ·'
  SAINT LOUISE REGfONAL IIOSP- FFS Hosp Agrnc11llrnt_Basc l2-IJl-17_v·I
  Base SAINT LOUISE REGIONAL HOSP • rFS Hosp Agr,.:cmunl __ Ba,c 12-0 l-l 7_v4Final.docx v4 7 rev 7/10/17
  Propriclary and Confidential - Blue Sliicld of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                    Exhibit Exhibit G-2 Page 6 of 37


                                                                  blue~ of california

                                     BLIJE SHIELD OF CALIFORNIA
                       FEE FOR SERVICE HOSPITAL AGREEMENT

  This Fee For Service Hospital Agreement (this "Agreement") is entered into by and between
  SAINT LOUISE REGIONAL HOSPITAL, a California corporation ("Hospital"), and California
  Physicians' Service, dba Blue Shield of California, a California nonprofit corporation ("Blue
  Shield"). This Ag-i;eement shall be effective December I, 20 l 7 (the "Effective Date").

                                                   RECITALS

  A.      Blue Shield is licensed as a prepaid health care service plan under the Knox-Keene Act of
          1975, as amended (the 11 K11ox-Keene Act"). Blue Shield contracts with individuals,
          associations, employer groups, and governmental entities to provide or to arrange for the
          provision of covered health care services to Members (as defined herein) enrolled in HMO,
          EPO, and PPO benefit plans.

  B.      Hospital owns and operates an acute care hospital and is duly licensed and qualified to
          provide inpatient and outpatient hospital services to Members.

  C.      Hospital and Blue Shield desire that Hospital provide fee for service inpatient and
          outpatient hospital services (excluding capitated hospital agreement as described in Section
          12.1 of this Agreement) to Members in accordance with the terms of this Agreement.

                                                I. DEFfNITIONS

  For purposes of this Agreement, the following capitalized terms shall have the meanings ascribed
  to them below:

  1.1     Agreement Year: is the twelve (12)-month period beginning on the Effective Date, and
          each twelve (12)-month period beginning on each annual anniversary date of the Effective
          Date thereafter.

  1.2     Allowed Charges: arc charges billed by Hospital, in accordance with Hospital's Charge
          Master, for Hospital Services furnished pursuant to this Agreement, less those charges, if
          any, disallowed by Blue Shield pursuant to Exhibit D hereto.

  1.3     Authorization/Authorized: is the approval of Blue Shield, or its delegate, for the
          provision of Covered Services obtained in accordance with, and as further described in, the
          Provider Manual and Section 2.6 of this Agreement.

  1.4     Benefit Program: is a group or individual Health Maintenance Organization (HMO),
          including Point-of-Service (POS), Exclusive Provider Organization (EPO), or Preferred
                                                        ·!

  SAINT LOUISE REGIONAL HOSP· FFS I lnsp Agrccrn\!nt_Busc l2:-0l-l 7_v,1
  Base SAINT LOUISE REGIONAL llOSP - FFS Hosp t\grcc1ncnt_l3asc 12-01-17_ v4FinaLdocx v47 rev 7/10/17
  Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                   Exhibit Exhibit G-2 Page 7 of 37


                                                                  blue~ of california
           Provider Organization (PPO) health care product offered by Blue Shield pursuant to a
           Health Services Contract (and riders, if any, thereto).

   1.5     Blue Shield Providers: are those licensed health care providers, including, without
           limitation, institutional providers, that have entered into agreements with Blue Shield to
           provide Covered Services to Members.

   1.6     Case Rate: is a rate of reimbursement paid by Blue Shield for certain Hospital Services
           identified in this Agreement, furnished during a single inpatient or outpatient admission,
           and, except as otherwise set forth in this Agreement, constitutes payment in full for all
           Hospital Services provided by Hospital during such admission.

   1. 7·   Charge Master: is the uniform schedule of charges, in either electronic or printed form,
           represented by Hospital to be its gross billed charges for all Hospital procedures, services,
           supplies and drugs that are billed and charged on a UB-04 billing form or its electronic
           billing equivalent, regardless of payor type.

   1.8     Charge Master Year: is the twelve (12)-month period beginning on August 1st, and each
           twelve (12)-month period beginning on each annual anniversary date of August I st
           thereafter.

   1.9     Col!ayment: is any copayment, deductible, and/or coinsurance amount for which a
           Member is financially responsible in connection with the receipt of Covered Services as
           specifically described in the Health Services Contract and/or Evidence of Coverage
           applicable to the Member and in effect as of the date of service.

   l.10    Covered Services: are Medically Necessary health care services, supplies and drugs that
           a Member is entitled to receive pursuant to the Health Services Contract and/or Evidence
           of Coverage applicable to the Member.

   L 11    Emergency Services: arc Covered Services required to address an unexpected medical
           condition, including a psychiatric emergency medical condition, manifesting itself by acute
           symptoms of sufficient severity (including severe pain) such that the absence of immediate
           medical attention could reasonably be expected to result in: (a) placing the Member's health
           in serious jeopardy; or in the case of a pregnant \\'Oman, the health of the woman or her
           unborn child (b) serious impairment to bodily functions; or (c) serious dysfunction of any
           bodily organ or part. For Blue Shield Medicare Advantage Members, Emergency Services
           also include any other servic'cs defined as emergency services in Title 42 of the Code of
           Federal Regulations, Section 422.113.

   1.12    Evidence of Coverage: is the document issued to a Member, pursuant to California law,
           that describes the benefits, limitations and other features of the Benefit Program in which
           the Member is enrolled.

                                                       5

  SAINT LOUISE REGIONAL !IOSP - FFS Hosp Agr~0mcn!J3asl.! !2-01-17_ v,I
  Base SAINT LOUISE REGIONAL HOSP - FFS !losp Agrccmcnt_B11sc 12-01-17_ v4Final.docx v47 rev 7/10/17
  Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                    Exhibit Exhibit G-2 Page 8 of 37



                                                                    blue~ of california
   1.13     Health Services Contract: is the group or individual contract that describes the Benefit
            Program and the Covered Services to which a Member is entitled, as well as the Member's
            Copayment obligation.

   1.14     Hospital Services: are those Covered Services that Hospital is licensed to provide.

   1.15     Inpatient: is a Member who: (a) is admitted to Hospital as a registered bed patient with
            the expectation of staying overnight, and (b) is receiving services ordered by and under the
            direction of a physician or other health care provider with appropriate medical staff
            privileges at Hospital.

   1.16     Inpatient Services: are Hospital Services provided to an Inpatient, including: (a) all
            Hospital Services provided to a Member on the same date as the commencement of the
            Member's admission as an Inpatient if related to the condition for which the Member is
            admitted; (b) all Emergency Services provided to a Member immediately preceding the
            Member's admission as an Inpatient; and (c) transportation services required for treatment
            of the Member following admission as an Inpatient at Hospital and until discharge.

   1.17     Medically Necessarv or Medical Necessitv: means, with respect to the provision of
            medical services, supplies and drugs: (a) required by a Member; (b) provided in accordance
            with recognized professional medical and surgical practices and standards; (c) appropriate
            and necessary for the symptoms, diagnosis, or treatment of the Member's medical
            condition; ( d) provided for the diagnosis and direct care and treatment of such medical
            condition; (e) not furnished primarily for the convenience of the Member, the Member's
            family, or the treating provider or other provider; (f) furnished at the most appropriate level
            that can be provided consistent with generally accepted medical standards of care; (g) with
            respect to Inpatient Services, could not have been provided in a physician's office, the
            outpatient department of a hospital, or in another less acute facility without adversely
            affecting the Member's condition or the quality of medical care rendered; and (h) consistent
            with Blue Shield Medical Policy and Blue Shield Medication Policy.

   1.18     Member: is an individual who is eligible for and enrolled in a Benefit Program to which
            lhis Agreement applies (as identified in Exhibit B) or a health benefit plan of an Other
            Payor (as defined in Section 11. l hereof}.

   1.19     Outpatient Services: arc Hospital Services other than Inpatient Services.

   1.20     Per Diem Rate: is a rate of reimbursement paid by Blue Shield on a per-day basis for
            certain Inpatient Services identified in this Agreement, and, cxccpl as otherwise set forth
            in this Agreement, constil11tcs payment in full for all Hospital Services provided by
            Hospital during each such day.

   1.21     Per Visit Rate: is a rate of reimbursement paid by Blue Shield on a per-visit basis for

                                                         6

   SAINT LOUISE REGION,\L HOSP - f'FS l·ln5p AgrecmcnU~a,~ 12-0l-l7 __ v4
   Base SAINT LOUISE REGIONAL HOSP - FFS Hosp Agrcc111c11t_Rnst'. 12-0l-17_v4Finnl.docx v47 rev 7/10/17
   Proprietary and Confi<lcn(ial - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                   Exhibit Exhibit G-2 Page 9 of 37



                                                                  blue~ of calif ornia
           certain Outpatient Services identified in this Agreement, and, except as otherwise set forth
           in this Agreement, constih1tes payment in full for all Hospital Services provided by
           Hospital during each such day.

   1.22    Provider AJJpeal: is Hospital's written notice to Blue Shield challenging, appealing, or
           requesting reconsideration of a claim, requesting resolution of billing determinations, such
           as bundling/unbundling of claims/procedure codes or allowances, or disputing
           administrative policies & procedures, administrative tem1inations, retroactive contracting,
           or any other issue related to the parties' respective obligations under this Agreement

   1.23    Provider Manual: is the set of manuals developed by Blue Shield that set forth the
           operational rules and procedures applicable to Hospital and the perfonnance of services
           hereunder and such other documents used by Blue Shield to determine reimbursement rates
           under the terms of this Agreement, including, without limitation, Blue Shield's ICD-10
           Service Category Code File, Hospital Acquired Conditions (HAC) and Never Events (NE)
           Code File (HAC/NE Code File), Outpatient Surgical Grouper, APG Outpatient Surgical
           Services Grouper Mappings, Outpatient Radiology, Pathology, and Diagnostic Test
           Schedule, Clinical Laborato1y Fee Schedule, and Outpatient Pbannaceutical Fee Schedule.

                                    II. OBLIGATIONS OF HOSPITAL

  2.1      Hospital Services Hospital shall provide Hospital Services to Members, as directed by
           Members' tTeating physicians or as otherwise Medically Necessary, in accordance with the
           terms of this Agreement. Notwithstanding anything in this Agreement to the contrary, this
           Agreement shall not apply to or govern the provision of Hospital Services to Members
           enrolled in HMO programs (including, without limitation, Medicare Advantage) for which
           Hospital receives capitation payments pursuant to a separate capitated hospital agreement,
           if any, between Hospital and Blue Shield.

  2.2      Location and Availability.

           (a)     Hospital Services shall be provided and made reasonably available at the location(s)
                   sel forth in Exhibit A hereto. Subject to bed availability and compliance with
                   admission criteria, Hospital will accept Authorized admissions of Members twenty-
                   four (24) hours a day.

          (b)      Hospital shall cooperate and comply with Blue Shield's language assistance
                   program as set forth in the Provider Manual. Nothing in this Section shall be
                   construed as a delegation to Hospital of Blue Shield's obligations pursuant to
                   Section 1300.67.04 of Title 28 of the California Code of Regulations or Section
                   2538.3 of Title l O of the California Code of Regulations, or deemed to limit
                   Hospital's obligations pursuant to Section 1259 of the California Health and Safety
                   Code.

                                                        7

  SAINT LOUISE REGIONAL HOSP - FFS I 1<1sp Agn:cmcnt_Bnsc IHll-l 7_ v4
  Base SAINT LOUISE REGIONAL HOSP - FFS I losp Agrccmcnt_13asc 12-01-17_v4Finnl.docx v47 rev 7/LO/I 7
  Proprictury und Con!idcnti.11 - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                    Exhibit Exhibit G-2 Page 10 of 37



                                                                     blue tw of california

   2.3     Licensurc & Accreditation. At all times during the tenn ofthis Agreement, Hospital shall
           be licensed by the state of California, certified under Title XVIII of the Social Security
           Act, and accredited by The Joint Commission.

   2.4     Standards for Provision of Care. Hospital shall maintain its facilities and equipment in
           accordance with all applicable legal requirements. Hospital shall comply with all federal
           and state laws, licensing requirements, and professional standards, and provide its services
           in accordance with generally accepted hospital practices and standards prevailing in the
           applicable professional community at the time of treatment. Consistent with Title 10 of
           the California Code of Regulations, Section 2240.4, Hospital's prirnary consideration shall
           be the quality of the health care services rendered to Members.

  2.5      Qualitv Improvement/Case Management/Utilization Management Programs.

           (a)      Hospital shall comply with Blue Shield's Medical Policy and Blue Shield
                    Medication Policy. Without limiting the foregoing, Hospital shall cooperate fully
                    with and participate in Blue Shicld1s Quality Improvement and Utilization
                    Management Programs, including its Authorization procedures, as set forth in this
                    Agreement and as described in the Provider Manual. Hospital shall comply with
                    the decisions of the Blue Shield Qualily Improvement and Utilization Management
                    Programs. If Hospital disputes any such decision, Hospital shall comply with the
                    decision pending resolution ofthe dispute through the Appeal Process described in
                    Article IX of this Agreement.

           (b)      Hospital shall cooperate fully with Blue Shield with regard to the Healthcare
                    Effectiveness Data and lnformation Set ("HED1S") measurements, audits,
                    guideline development, preventive services utilization, disease/risk management,
                    clinical service monitoring, and quality improvement studies and initiatives.

           (c)      Hospital shall maintain a quality management program pursuant to which Hospital
                    will review, on a prospective, concurrent, and retrospective basis, the quality,
                    appropriateness, and level of care furnished to Medicare Advantage Members. Such
                    quality management program shall include, without limitation, an annual
                    evaluation, annual quality management goals, proposed quality management
                    studies, a description of Hospital's quality management committee, and the
                    frequency with which such committee holds meetings. Hospital shall notify Blue
                    Shield of any material changes to such quality management program, which
                    approval shall not be umeasonably withheld.

  2.6      Service Authorization. Hospital shall comply with the Authorization procedures and
           requirements set forth in the Provider Manual and this Section 2.6. Hospital understands
           and agrees that, except in the case of Emergency Services or as otheiwise provided in the
           Provider Manual, Hospital Services must be Authorized in advance by Blue Shield or its
           delegate in order for Hospital to be eligible for payment hereunder. In the case of
                                                          8

  SAINT LOUISE REGIONAL HOSP· FFS l·losp Agreemi:nt_Busc 12-0l-l7_v4
  Ba,c SAINT LOLITSE REGIONAL HOSP - FFS Hosp Agrei:mc111_ Bas1: 12-01-17_ v4Finnl.docx v47 re\' 7/10/l 7
  Propriclary am.l Confi<lcnlial - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                             Desc
                                       Exhibit Exhibit G-2 Page 11 of 37



                                                                          blue CW of california
            Emergency Services, Hospital shall obtain Authorization from Blue Shield or its delegate
            as soon as possible, but in no event later than twenty-four (24) hours at1er any admission,
            or the next occurring non-holiday weekday, whichever is later. Blue Shield will not
            retroactively deny Hospitars claims on the basis of Medical Necessity for services
            reviewed and Authorized pursuant to the Quality Improvement and Utilization
            Management Program, provided that Hospital submitted full and accurate information to
            Blue Shield for review under its Quality Improvement and Utilization Management
            Program. If Hospital fails to obtain Authorization prior to providing Hospital Services to
            a Member, as required, or if Hospital provides services outside of the scope of the
            Authorization obtained, then Blue Shield, or its delegate, shall have no obligation to
            compensate Hospital for such services; Hospital will be deemed to have waived payment
            for such services and shall not seek payment from Blue Shield, its delegate, or the Member.

   2, 7     Cooperation with Discharge Planning. Hospital shall cooperate fully with Blue Shield
            or its delegate in planning and implementing the discharge of Members from Hospital's
            focility(ies), including, without limitation, providing Blue Shield's on-site / telephonic
            nurse (s) reasonable access to Hospital's facility(ics) and Members. In the event Hospital
            cannot appropriately discharge a Member due to delays from Blue Shield's lack of
            determination of requested Authorization within established timeframe, Blue Shield shall
            be liable for payment of such additional inpatient days on as Per Diem basis.

   2.8      Phvsician Access. Hospital shall provide each Member's treating physician such access
            to Hospital's facilities as may be appropriate to provide professional services to the
            Member, in accordance with the bylaws, rules, and regulations established by Hospital \Vith
            the approval of Hospital's governing board. Members' physicians shall not be denied staff
            membership or clinical privileges on the basis of sex, race, age, religion, color, national
            origin, sexual orientation, disability, or any other criteria lacking professional justification,
            nor will such privileges be arbitrarily delayed. If a Member requires the care of a specialist
            physician, and no such physician who is a I3lue Shield Provider has active privileges at
            Hospital, Hospital shall consider, in as rapid a manner as possible, taking into consideration
            possible emergency situations, requests from qualified persons for temporary privileges at
            Hospital, and shall grant such temporary privileges, provided such persons meet and
            conform lo the requirements of Hospital's medical staff bylaws and mies and regulations
            for temporary privileges.

  2.9       Submission of Physician Hospital Privilege Roster. Hospital shall provide Blue Shield
            with an updated physician Hospital privilege roster, preferably in electronic format, at least
            annually, as well as upon Blue Shield's request, which shall not exceed two (2) requests
            annually.

  2.IO      Provider Manual. Hospital shall comply with the Provider Manual, the tenns of which
            arc incorporated herein by reference. Blue Shield may, in its sole discretion, periodically
            modify the Provider Manual. Blue Shield will notify Hospital forty-five (45) working days
            prior to the effective date of any change to the Provider Manual. If Hospital reasonably
                                                               9

  SAINT LOUISE REGIONAL HOSP· ITS llo~p Agr..:,•mc111_fla5c 12-01-17_ 1·,I
  B,1sc SAINT LOUISE REGIONAL I lOSP - FFS l losp Agrccmi.:nt __ l111~c 12,0l-1 '7 _v41'i11al.ducx v47 rev 7110/17
  Proprietary anti Conlillcntial - 13luc Shield of California
Case 2:20-ap-01575-ER             Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                  Exhibit Exhibit G-2 Page 12 of 37



                                                                 bluet of california
           concludes that a change to the Provider Manual is material, Hospital shalt notify Blue
           Shield, in writing, prior to the effective date of the change. Following receipt of Hospital's
           notice, Hospital and Blue Shield shall confer in good faith regarding the change. If
           Hospital and Blue Shield arc unable to reach agreement regarding the change within thirty
           (30) days of Hospital's notice, then, within sixty (60) days of Hospital's notice, Hospital
           may elect to terminate this Agreement for cause pursuant to Section l 0.3 hereof. To the
           extent of any conflict between this Agreement and the Provider Manual, the terms of this
           Agreement shall govern.

   2.11    Disclosures. Hospital shall immediately notify Blue Shield in writing of the occun-ence
           of any of the following events; (a) loss or restriction of any license or certification required
          in order for Hospital to provide Hospital Services; (b) loss of accreditation by The Joint
          Commission; (c) Hospital is excluded or suspended from participation in, ceases to be
          certified by, or is sanctioned by any state or federal healthcare program, including, without
          limitation, Medicare or Medi-Cal; (d) Hospital's liability insurance is canceled, tenninated,
          not renewed, or materially modified; (e) Hospital becomes a defendant in a lawsuit filed
          by a Member or is required or agrees to pay damages to a Member for any reason; (f) any
          changes to the hospital-based (e.g., emergency, radiology, pathology) physicians or
          physician groups providing services at Hospital; (g) any labor action or work stoppage that
          may materially impact Hospital's operations; (h) a petition is filed to declare Hospital
          bankrupt or for reorganization under the bankruptcy laws of the United States or a receiver
          is appointed over all or any portion of HospitaPs assets; or (i) any act of nature or other
          event or circumstance which has or reasonably could be expected to have a materially
          adverse effect on Hospital's ability to perfom1 its obligations under this Agreement. In
          addition, Hospital shall use best efforts to provide Blue Shield with no fewer than ninety
          (90) days' prior written notice of any proposed material change in the ownership of
          Hospital, or the sale of all or substantially all of the assets of Hospital.

   2.12    INTENTIONALLY LEFT BLANK

                                 III. OBLIGATIONS OF BLUE SHIELD

  3.1     Directory & Use of Names.

          (a)      Blue Shield maintains a directory of Blue Shield Providers that is made available
                   to Members. Hospital agrees that the following information may be included in
                   Blue Shield's written and electronic directories, marketing materials, and
                   publications provided to present or potential Members and subscriber groups: (i)
                   Hospital's name, address, and phone number; and (ii) such other types of identifying
                   infom1ation regarding Hospital that are reasonable lo include in directories,
                   marketing materials, or publications. Blue Shield shall maintain said directory
                   ptrrsuant to state and federal law, including, but not limited to, California Health &
                   Safety Code 1367.27.

                                                       10

  SAINT LOUISE REGIONAL HOSP - FFS Hosp Agrcerncnt_Basc 12-01-17 _v,1
  Bflsc SAINT LOlHSE REGlONAL llOSP - ITS Hosp Agrcumcnt_Ra,c 12-01-17 _v4final.docx v47 rev 7110/17
  Prc•priclary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                  Exhibit Exhibit G-2 Page 13 of 37



                                                                 blue ij of california
           (b)     Hospital may identify itself as a Blue Shield Provider.

           (c)     Except as provided in Sections 3.l(a) and (b), neither party shall use the other
                   party's name, trademark(s), or service mark(s), without the other party's prior
                   written consent, which consent shall not be unreasonably withheld.

   3.2     Administrative Services . Blue Shield shall perform those services incident to the
           administration of a health care service plan, including, without limitation, processing
           enrollment applications and adjudicating claims for Covered Services that are the payment
           responsibility of Blue Shield.

   3.3    Disclosure of Information. Blue Shield shall make available to Hospital, upon
          contracting and upon written request, such information as is required by Sections
          1300. 71 (1) and (o) of Title 28 of the California Code of Regulations. Blue Shield shall
          make such information available in the Provider Manual and on the provider portal of Blue
          Shield's website at WW\v.blueshieldca.com.

                          IV. ELIGIBILITY OF BLUE SIDELD MEMBERS

   4.1    Identification Cards & Verification. Blue Shield shall issue identification cards to
          Members as set forth in the Provider Manual. Production of such identification cards shall
          be indicative of, but not conclusive of, a person's status as a Member. Blue Shield shall
          provide or shall make available to Hospital, in formats that may be accessed by Hospital
          electronically or telephonically, infonnation regarding Member status.

   4.2    Verification of Eligibility. Hospital shall verify the eligibility of Members in accordance
          with the Provider Manual. If Hospital fails to verify Member eligibility in accordance with
          the Provider Manual, Blue Shield shall have no obligation to compensate Hospital for any
          services provided to patients who arc not Members at the time such services arc rendered.
          Hospital shall be entitled to reasonably rely on verification of Member eligibility provided
          by Blue Shield. 1f Hospital provides Authorized Hospital Services in reasonable reliance
          upon verification of a patient's eligibility provided by Blue Shield, aJJd such patient is
          subsequently determined not to have been a Member at the time services were provided,
          Blue Shield shall compensate Hospital for such Authorized Hospital Services at the rates
          set forth herein, less amounts, if any, due to Hospital from any other health care service
          plan, insurer or third party payor (including Medicare) by which such patient is covered.

   4.3    Pavment of Premiums. Payment of Member premiums by Hospital shall be deemed a
          material breach of the Agreement.

            V. BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS

   5.1    Claims Submission. Hospital shall bill Blue Shield for Hospital Services as follows:

                                                      11

  SAINT LOUISE REGIONAL llOSP- FFS Ho~p t\gn.icmcnt_Bus..: 12-01-17_ v,I
  Base SAINT LOUISE REGIONAL 1IOSP • FFS Hosp :\gn:cmcnt_Bn~c 12-01-17_v4Final.docx v47 rev 7/10/17
  Proprictury and Confidenlial -·- Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                   Exhibit Exhibit G-2 Page 14 of 37



                                                                    blue ij of california
            (a)      Hospital shall bill Blue Shield according to Hospital's Charge Master.

            (b)     Hospital shall bill Blue Shield once for every thiiiy (30) consecutive days that a
                    Member receives Hospital Services. If Hospital provides Hospital Services to a
                    Member for a period fewer than thirty (30) consecutive days (including any such
                    time period following a thirty (30)-day period for which Hospital has already billed
                    Blue Shield), then Hospital shall bill Blue Shield for such shorter period of time.

            (c)     Hospital shall submit claims to Blue Shield within one hundred and eighty (180)
                    days following the end ofeach pedod described in Section 5.l(b) or, if Blue Shield
                    is not the primary payor under the coordination of benefits rules described in
                    Section 5.2(e), the date payment or denial is received by Hospital from the primary
                    payor. Blue Shield may deny payment for any claims not received by Blue Shield
                    within one hundred eighty (180) days of the end of any such period or date. If
                    Hospital fails to submit a claim in a timely fashion, as set forth in this Section 5 .1,
                    Hospital waives its right to any remedies and to pursue the claim further and may
                    not initiate a demand for arbitration or other legal action against Blue Shield or bill
                    the Member for Hospital Services for which Blue Shield so denied payment;
                    provided, however, that Blue Shield shall, upon submission of a Provider Appeal
                    by Hospital, consider good cause for late submission of a claim denied as untimely.

            (d)     Hospital shall use best efforts to submit claims electronically following the
                    procedures set forth in the Provider Manual. If, despite best efforts, Hospital cannot
                    submit claims electronically, Hospital shall submit paper claims using a Form UB-
                    04, or any successor fom1 approved by the American Hospital Association, that
                    includes all information required by the Provider Manual. In either case, payment
                    by Blue Shield will be made only upon receipt of a complete claim submitted by
                    Hospital in accordance with this Agreement.

            (e)     In the adjudication of claims for payment hereunder, Blue Shield may request from
                    Hospital, and Hospital shall provide lo Blue Shield, such records as Blue Shield
                    reasonably deems necessary to confirm that individually billed scrvices(s) were
                    rendered and/or were Medically Necessary.

            (t)     Notwithslanding the foregoing provisions of this Section 5.1, if Hospital provides
                    Hospital Services to a Member and such Hospital Services arc the financial
                    responsibility of a Blue Shield Provider (including Hospital) who is capitated by
                    Blue Shield for such Hospital Services, Hospital shall submit billings for such
                    Hospital Services to, and seek payment from, such capitated Blue Shield Provider,
                    in accordance with procedures set forth in the Provider Manual. If Hospital is
                    unable to obtain payment from such capitatcd Blue Shield Provider, Hospital shall
                    notify Blue Shield. Blue Shield shall, within sixty (60) days, seek to resolve the
                    non-payment by the capitated Blue Shield Provider. If a capitated Blue Shield
                    Provider is financially responsible for Hospital Services provided hereunder, and
                                                         12

   SAINT LOUISE REGIONAL IIOSP - FFS Hosp Agrccmc111_13u~,c 12·01-l 7_ v4
   Base SAINT LOUISE REGIONAL HOSP - FFS Hosp t\grc!.!mcnt_Basc 12-01-l 7 _v4Final.docx v47 rev 7110/17
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                                  Desc
                                   Exhibit Exhibit G-2 Page 15 of 37



                                                                   blue ij of california
                    such Blue Shield Provider does not have an agreement with Hospital relating to the
                    payment for such Hospital Services, Hospital shall accept as payment from such
                    Blue Shield Provider ( or from Blue Shield on behalf of the Blue Shield Provider)
                    the reimbursement rates set forth in this Agreement.

   5.2     Compensation Amounts Blue Shield shall pay Hospital in accordance with the following:

           (a)     Except as otherwise specified in Section 5.2(g) and Exhibit E, in exchange for
                   Hospital Services provided to Members emolled in a Blue Shield commercial
                   Benefit Program, Blue Shield shall pay Hospital the lesser of: (i) the percentage of
                   Hospital's Allowed Charges specified in the table below, and (ii) the reimbursement
                   rates set forth in this Agreement, in either case, less any applicable Copayment.

                                                                            12/01/2017                   08/01/2018
         Percentage of Allowed Charges - Inpatient                            100.0%                      100.0%

         Percentage of Allowed Charges - Outpatient                           100.0%                       92.6%


           (b)     In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                   Medicare Advantage Benefit Program 1 Blue Shield shall pay Hospital the lesser of:
                   (i) the percentage of Hospital's Allowed Charges, as specified in the table below,
                   (ii) the reimbursement rates set forth in this Agreement, and (iii) the reimbursement
                   established by the Medicare program for such services, in any case, less any
                   applicable Copayment.

                                                                            12/01/2017                   08/01/2018
         Percentage of Allowed Charges - Inpatient                            97.0%                        97.0%

         Percentage of Allowed Charges - Outpatient                           100.0%                      100.0%



           (c)     irrespective of whether Hospital is reimbursed pursuant to Subsection (a) or (b) of
                   this Section 5.2, reimbursement is subject to the tcrn1s specified in Exhibit D.

           (d)     Payment for Hospital Services shall be made by Blue Shield within the time-frames
                   mandated by applicable state or federal law following receipt of all reasonably
                   necessary infom1ation. Hospital shall accept electronic payment for Hospital
                   Services and receive related explanations of payments ("EOPs") via electronic
                   funds transfer (' 1EFT 11 ) and electronic remittance advice ("ERA"), respectively.

           (c)     Coordination of benefits, benefit determinations under the Medicare Secondary
                   Payor rules, and Workers' Compensation recoveries shall be conducted by Hospital
                   in accordance with the procedures set forth in the Provider Manual.
                   Notwithstanding Section 5.1 or the foregoing provisions of this Section 5.2, if Blue

                                                        13

  SAINT LOUISE REGIONAL l!OSP - FFS Hosp Agrc.:111cnl_Busc 12-0l-l 7_v4
  Base SAINT LOUISE REGIONAL HOSP - FFS llosp Agrccrncnt_Bas,: l2-0 l-I 7_v4fim1l.docx v47 rev 7/I0/17
  Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                      Exhibit Exhibit G-2 Page 16 of 37



                                                                         blue~ of california

                     Shield is not the primary payor under coordination of benefit rules, Hospital shall
                     not make any demand for payment from Blue Shield until all primary sources of
                     payment have been pursued. In such cases, Blue Shield's financial obligation for
                     Hospital Services shall be limited to the amount, if any, which, when added to the
                     amount obtained by Hospital from all primary payors, equals the amount of
                     compensation to which Hospital is entitled under this Agreement for such Hospital
                     Services.

            (f)      Hospital agrees to accept payment pursuant to this Section 5.2, together with
                     applicable Copayments payable by a Member, and coordination of benefit
                     collections and third party recoveries allowed under this Agreement, as payment in
                     full for Hospital Services,

           (g)       If, atler the Effective Date, Hospital adds to its hospital license a new category of
                     service or service unit (a "New Service) or if Hospital adds a category of service or
                     a new service unit which involves new technology and requires a significant
                     investment in equipment, has a materially higher cost of operation, and is of the
                     type or nature which is customarily carved out as a separate reimbursement
                     category (a 11 New Technology Service"}, the tenns of this Agreement will apply to
                     such New Service and /or New Technology Service as reasonably determined by
                     Blue Shield. Prior to the implementation of such New Service and/or New
                     Technology Service, Hospital shall have the option of providing Blue Shield with
                     sixty (60) days prior wriltcn notice of any such addition and requesting that both
                     parties meet and confer in good faith to discuss altering the terms of this Agreement
                     to establish a unique reimbursement rate applicable to such service on a prospective
                     basis only. Beginning sixty (60) days after proper notice is received by Blue Shield
                     and continuing until such a time as Blue Shield and Hospital have negotiated and
                     agreed upon a new reimbursement rate, Hospital shall accept seventy five percent
                     (75%) of Hospital's Allowed Charges as payment for such New Service or New
                     Technology Service; provided such category of service or service(s) are Covered
                     Services.

  5.3      Co payments.

           (a)       Hospital shall collect and retain, as additional compensation, the Member's
                     applicable Copayment for Hospital Services provided by Hospital. Copayments
                     for Hospital Services shall be calculated based on the lesser of: (i) the applicable
                     Charge Master rate, and (ii) the applicable reimbursement rates set forth in this
                     Agreement. Hospital shall not collect or attempt to collect any Copaymcnt amount
                     if at time of collection the Member's exact Copaymcnt obligation cannot be
                     determined with certainty.

           (b)       Hospital shall not waive a Member's Copayment obligation.

                                                             14

  S/\INT LOUISE REGIONAL HOSP- rFS Ilo,p Ag.rc<:nien1_Ba,c 12-01·17_\'·l
  Base SAINT LOUISE REGIONAL I IOSP - ITS I loHp Agr<:c111cni_ ilus~ 12-01- I 7 _v4finnl.docx v4? rev ?/1 Oil 7
  Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                   Exhibit Exhibit G-2 Page 17 of 37



                                                                    blue, of california
           (c)      Notwithstanding the foregoing, Hospital acknowledges that cost sharing for
                    Members eligible for both Medicare and Medicaid/Medi-Cal ("Dual Eligible
                    Members") is limited to the cost sharing limits established by Medicaid/Medi-Cal.
                    With respect to Hospital Services provided to Dual Eligible Members, Hospital
                    shall accept payment by Blue Shield as payment in foll for such Hospital Services,
                    or will separately bill the appropriate State source for any amounts above the
                    Medicaid/Medi-Cal cost sharing limits.

   5.4     Overpayment Recoveries. Blue Shield may request a refund of any overpayment it has
           made to Hospital within three hundred sixty-five (365) days of the date the payment was
           made, or as otherwise provided by law, unless the overpayment was the result of fraud or
           misrepresentation on the part of Hospital (in which case, Blue Shield shall not be so time~
           barred from seeking such a refund). Blue Shield's procedures for notification of
           overpayments and notification of recovery of overpayments shall comply with Section
           1300.?l(d) of Title 28 of the California Code of Regulations. If, within forty-five (45) days
           of receipt of such request, Hospital fails to either repay the overpaid amounts or give
           written notice to Blue Shield contesting the overpayment, Blue Shield shall have the right
           to recoup the overpayment from subsequent payments due to Hospital under this or any
           other agreement between Hospital and Blue Shield. In the event that Hospital files a formal
           appeal/dispute witl1 Blue Shield within forty-five ( 45) days of Blue Shield's written refund
           request, Blue Shield will not offset the disputed amount against other payments until the
           matter has been resolved through the Provider Appeals and Dispute Resolution process. In
           addition, if Blue Shield detem1ines Hospital has overcharged an individual properly
           identified as a Member of an Other Payor (as defined in Section 11.1 ), upon notification
           by Blue Shield of such overcharge, Hospital shall promptly refund such overpayment to
           Blue Shield, such Other Payor or to the Member, as applicable.

   5.5     Charge Master Notifications. Hospital shall provide Blue Shield with notification
           relating to changes in Hospital's Charge Master as follows:

           (a)      Hospital shall notify Blue Shield in writing no fewer than forty-five (45) working
                    days prior to implementing any changc(s) to Hospital's Charge Master. Such
                    notification shall include a detailed description of all changes to be made lo the
                    Charge Master, as well as the overall percentage increase to the Charge Master
                    resulting from such changc(s). No modification to the Charge Master or the rates
                    charged by Hospital shall be applicable to Hospital Services provided to Members,
                    nor effective with respect to this Agreement, until forty-five (45) working days
                    following Hospital's written notice to Blue Shield pursuant to this Section 5.5(a).
                    Notwithstanding the foregoing, Hospital shall have no obligation to notify Blue
                    Shield of any Charge Master increases resulting from routine Charge Master
                    maintenance items that are both: (i) Nominal (as defined below); and (ii)
                    ituplcmcntcd to accommodate new Hospital Services, to update miscellaneous
                    charge codes for unique, patient-specific items, or to update Hospital's underlying
                    phanuaccutical or Implant (as defined in this Agreement) purchase costs. For
                                                         15

  SAINT LOUISE REGIONAL HOSP- FFS lfosp Agn:c1mmt_Basc 12--lll-l7_Y4
  Base SAINT LOUISE REGIONAL JJOSP - l'FS l !osp Agrccmcnt_Bns.: 12-0J-l 7_v4Final.doc'( Y47 rev 7/10/17
  Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                   Exhibit Exhibit G-2 Page 18 of 37



                                                                    blue~ of california
                    purposes of this Section 5.5, "Nominal" Charge Master increases are, in aggregate,
                    less than one percent (1 %) in any Charge Master Year.

           (b)      1n addition to any notice required by Section 5.5(a), upon request, Hospital shall
                    provide Blue Shield with written confinnation, on such fonn as may be provided
                    to Hospital by Blue Shield, indicating whether Hospital did or did not implement
                    any changes in its Charge Master. Hospital's failure to provide Blue Shield with
                    such written confim1ation within thirty (30) days of such request shall constitute a
                    breach of a material tenn of this Agreement.

   5.6     Adjustments Resulting From Charge Master Increases.

           (a)      In the event of a cumulative increase in Hospital's Charge Master, either on a single
                    date or over a period of time during any Charge Master Year, that exceeds Charge
                    Master "Modification Allowance'' set forth in Section 5.6(d), Blue Shield may
                    decrease all percentage of Allowed Charges-based reimbursement payable pursuant
                    to Section 5.2 by the amount of the increase, less the Modification Allowance. Such
                    decrease shall be effective as of the effective date of the most recent modification
                    to Hospital's Charge Master that caused Hospital to exceed the Modification
                    Allowance, shall be applied to all successive rate periods thereafter, and shall be
                    calculated as follows:

                       [(1 + Modification Allowance)/ (l + Actual Charge Master Increase)]
                                            x (Current% of Allowed Charges)
                                            = Adjusted % of Allowed Charges

                                                       Example

                    5% Modification Allowance, 15% Actual Charge Master Increase,
                                     55% of Allowed Charge rate,
                                    (J .05 / l. l 5) X 55,0% = 50.2%

           (b)      In the event of a cumulative increase in Hospital's Charge Master, either on a single
                    date or over a period oflime during any Charge Master Year, that exceeds Charge
                    Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield may
                    increase the Stop Loss Attachment Lcvel(s) set forth in this Agreement by the
                    amount of the increase, less the Modification Allowance. Such increase shall be
                    effective as of the effective date of the most recent modification to Hospital's
                    Charge Master that caused Hospital to exceed the Modification Allowance, shall
                    be applied to all successive rate periods thereafter, and shall be calculated as
                    follows:

                      [(l + Actual Charge Master Increase)/ (1 + Modification Allowance)]
                                             x (Current Stop Loss Attachment Level)
                                                         16

  SAINT LOUISE REGIONAL HOSP - FFS Ho~p Agroccmllnt_Bas.: 12-01-17 _v4
  Base S/\INT LOUISE REGIONAL llOSP - rFS Hosp i\grccmcn! __ Busc 12-01-17_ v4Final.Jocx v47 rev 7/10/17
  Proprietary and Confidential - Blnc Shield ofCallfomia
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                   Exhibit Exhibit G-2 Page 19 of 37



                                                                            blue ij of california
                                             = Adjusted Stop Loss Attachment Level

                                                         Example

                     5% Modification Allowance, 15% Actual Charge Master Increase,
                             $70,000 current Stop Loss Attachment Level,
                                    (l.15 / 1.05) X $70,000 = $76,667

           (c)      If Blue Shield is entitled to make any adjustment pursuant to Section 5.6(a) or (b),
                    Blue Shield will provide Hospital with an amendment to this Agreement revising
                    Section 5.2 and the then current and all subsequently effective compensation
                    exhibits to reflect the changes to the percentage of Allowed Charges-based
                    reimbursement and Stop Loss Attachment Level(s) resulting from Charge Master
                    increases exceeding the Modification Allowance. Such amendment shall be
                    effective as of the effective date of the most recent modification to Hospital's
                    Charge Master that caused Hospital to exceed the Modification Allowance and,
                    notwithstanding anything in Section 12.2 to the contrary, shall be deemed effective
                    without the written consent of Hospital.

           (d)      Hospital's Charge Master "Modification Allowance" is indicated in the table below:

                          Charge MastetY~ar                        (    Cltai;g~Master
                                                     ./·,,,,....        Mbdilica(ion Allowance
                                8/1/17-11/30/17                                    0%
                                12/1/17-7/31/18                                    8%
                                8/1/18-7/31/19                                     8%
                             Each 12-Month period                                  8%
                            beginning on August l st
                                   thereafter


  5. 7     Right to Audit Charge Master. Blue Shield shall have the right to audit Hospital's Charge
           Master to enforce the parties' respective rights and obligations under Sections 5.5 and 5.6
           of this Agreement.

  5.8      Late Charge Master Notification Recoveries Notwithstanding the provisions of Section
           5.4, if Hospital fails to give Blue Shield timely notice of any change to Hospital's Charge
           Master in accordance with Scclion 5.5 hereof, and pursuant to Section 5.6 such change
           would have resulted in a change to the percentage of Allowed Charges-based
           reimbursement paid to Hospital pursuant to Section 5.2, Blue Shield shall have the right to
           recalculate all payments made to Hospital for Hospital Services furnished at1er the
           effective date of such change and to recover any overpayments resulting from the resulting
           reduction in the percentage of Allowed Charges-based reimbursement. Blue Shield shall

                                                                   17

  SAINT LOUISE REGIONAL flOSP • FFS Hosp Agreemcnt_Basc 12-01-t 7.• v-1
  Base SAINT LOUISE REGIONAL HOSP - FFS Hosp Agtecrncnl_Basc 12·0 l-l 7___ v4Finol.docx v47 rev 7/10/17
  Proprictury and Conlidcnliul - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                    Exhibit Exhibit G-2 Page 20 of 37



                                                                      blue (W of california

           have the right to recoup the overpayment from subsequent payments due to Hospital under
           this agreement benveen Hospital and Blue Shield. Within one hundred twenty (120) days
           of becoming awru:e of such Charge Master change, Blue Shield shall provide Hospital with
           a detailed accounting and reconciliation of all resulting overpayments. Hospital shall have
           the right to audit Blue Shield's determinations and object to any detennination.

   5.9     BlueCard Claims.

           (a)      If and for so long as Hospital is contracted with both Blue Shield and another
                    licensee of the Associalion (as defined in Section 12.12) in the State of California,
                    Hospital shall use best efforts to increase the number of claims for Hospital Services
                    reimbursable through the BlueCard Program (as defined in the Provider Manual)
                    sent to Blue Shield for processing, as follows:

                     (i)        by twenty-five percent (25%) during the first Agreement Year, relative to
                                the twelve-month period immediately preceding the first Agreement
                                Year; and

                     (ii)       by thirty percent (30%) during the second Agreement Year, relative to the
                                first Agreement Year.

           (b)      If and for so long as Hospital is not contracted with another licensee of the
                    Association in the State of California, Hospital shall submit to Blue Shield for
                    processing all claims for medical services (including, without limitation, Hospital
                    Services) furnished by Hospital and reimbursable through the BlueCard Program.

           (c)      Nothing in either Section 5.9(a) or 5.9(b) shall be construed to require Hospital to
                    submit to Blue Shield for processing claims for Hospital Services furnished to a
                    Member enrolled in a benefit plan having an exclusive anangement with another
                    licensee of the Association in the State of California, it being expressly understood
                    that claims for Hospital Services furnished to a Member enrolled in a benefit plan
                    having an exclusive arrangement with a particular licensee ofthc Association in the
                    State of California should be sent to and processed by such licensee.

  5.10     Pavments to Subcontractors. if Hospital subcontracts with any individual or entity to
           provide Covered Se1vices on behalf of Hospital, Hospital shall process claims from and
           pay such individual or entity for such Covered Services in compliance with the timeliness
           requirements set forth in applicable state and federal law.

                                      VI. PROTECTION OF MEMBERS

  6.1      Non-discrimination. Except as otherwise provided in this Agreement, Hospital shall
           provide Hospital Services to Members in the same manner, in accordance with the same

                                                           Ill

  SA!NT LOUISE REG!ONAL HOSP - fFS Hosp Agrccnwnt_Bnsc 12-0l-l7_v.J
  Base SAINT LOUISE REGIONAL IIOSP - FFS I losp Agrt~cment_Base 12-0J-l 7 _v4r-i1rnl.doc:,; v47 rev 7/10/17
  Proprietary and Confidential·· Blue Shield of'Califomia
Case 2:20-ap-01575-ER               Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                    Exhibit Exhibit G-2 Page 21 of 37



                                                                     blue~ of california
           standards, and with the same level of availability as Hospital provides services to its other
           patients. Hospital shall not discriminate against any Member in the provision of Hospital
           Services on the basis of race, sex, including gender identity and gender expression, color,
           religion, national origin, ancestry, age, marital status, physical or mental handicap, health
           status, disability, need for medical care, utilization of medical or mental health services or
           supplies, sexual preference or orientation, veteran's status, health insurance coverage,
           status as a Member, or other unlawful basis, including, without limitation, the filing by a
           Member of any complaint, grievance, or legal action against Hospital.

   6.2     Charges to Members.

           (a)      Except as expressly set forth in this Agreement, in no event, including, without
                    limitation, nonpayment by Blue Shield or Blue Shield's insolvency or breach of this
                    Agreement, shall Hospital bill, charge, collect a deposit from, impose a surcharge
                    on, seek compensation, remuneration, or reimbursement from, or have any recourse
                    against, a Member, or any individual responsible for such Member's care; for
                    Covered Services. Without limiting the foregoing, Hospital shall not seek payment
                    from a Member, or any individual responsible for such Member's care, for Covered
                    Services for which payment was denied by Blue Shield because the bill or claim
                    for such Covered Services was not timely or properly submitted or because such
                    Covered Services were related to a HAC or Never Event (each as defined in Exhibit
                    D hereto). If Blue Shield receives notice of a violation of this Section 6.2, it shall
                    have the right to take all appropriate action, including, without limitation,
                    reimbursing the Member for the amount of any payment made and offsetting the
                    amount of such payment from any amounts then or thereafter owed by Blue Shield
                    to Hospital.

           (b)      Hospital shall not bill or collect from a Member, or any individual responsible for
                    such Member's care, any charges in connection with non-Covered Services, non-
                    Authmized services, or services determined not to be Medically Necessary, unless
                    Hospital has first obtained a written acknowledgment from the Member, or the
                    individual responsible for the Member's care, that such services arc not Covered
                    Services, not Authorized, or nol Medically Necessary, as the case may be, and that
                    the Member, or the individual responsible for the Member's care, is financially
                    responsible for the cost of such services. Such acknowledgment shall be obtained
                    prior to the time such services arc provided to the Member, shall specify the specific
                    services for which the Member, or the individual responsible for the Member's care,
                    is agreeing to accept financial responsibility, and shall otherwise satisfy the
                    applicable requirements set forth in the Provider Manual. Hospital's compliance
                    with the tenns of this Section 6.2(b) shall preserve for the Hospital its right to seek
                    payment from the responsible part for applicable services.

           (c)      In the event of Blue Shield's insolvency or other cessation of operations, Hospital
                    shall continue to provide Hospital Services to Members through the period for
                                                          19

  SAINT LOUISE REGIONAL IlOSP - FFS llo,p Agn:<:m<:nt_Bnse 12-01-17 _v,I
  Buse SJ\lNT LOUISE REGIONAL l!OSP - FFS Hosp Agr..:cmcnt_Bas..: 12-01-l 7 _v4Final.docx v47 rev 7/IO/l7
  Proprietary and Confidential - Blue Shield ofCalifomia
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                   Exhibit Exhibit G-2 Page 22 of 37



                                                                   blue~ of california
                    which such Members' premiums have been paid or, with respect to Members
                    enrolled in Blue Shield's Medicare Advantage Benefit Program, the duration of the
                    contract period for which CMS payments have been made, and, with respect to any
                    Member who is an Inpatient on the date of insolvency or other cessation of
                    operations, until the Member's discharge or transfer to another appropriate facility.

           (d)      The provisions of this Section 6.2 shaH: (i) survive the expiration or tennination
                    for any reason of this Agreement; ( ii) be construed to be for the benefit of Members;
                    and (iii) supersede any oral or written contrary agreement (now existing or hereafter
                    entered into) between Hospital and the Member.

           (e)     This Section 6.2 shall not be modified without the prior approval of the appropriate
                   government regulatory agency.

   6.3     Third Party Liens. If a Member seeks and obtains a recovery from a third party or a third
           party's insurer for injuries caused to that Member, and only to the extent pennitted by the
           Member's Evidence of Coverage and by state and federal law, Hospital shall have the right
           to assert a third party lien for and to recover from the Member tbe reasonable value of
           Covered Services provided to the Member by Hospital for the injuries caused by the third
           party. Hospital's pursuit and recovery under third party liens shall be conducted in strict
           accordance with the procedures set forth in the Provider Manual. Blue Shield shall
           similarly have the right to assert a lien for and recover for payments made by Blue Shield
           for such injuries. Hospital shall cooperate with Blue Shield in identifying such third pruty
           liability claims and in providing such information, within such time frames, as set forth in
           the Provider Manual. Nothing in this Agreement shall be construed as a waiver of
           Hospital's rights pursuant to California Civil Code Section 3045. l, et seq.

  6.4      Benefits Determination. Blue Shield reserves the right to make all final decisions
           regarding Benefit Program coverage. Hospital shall refer Members who have inquiries or
           disputes regarding such coverage to Blue Shield for response or resolution.
           Notwithstanding the foregoing, this Section does not, and shall not be construed to, prohibit
           any physician from providing any medical treatment or other advice that such physician
           believes to be in the best interest of the patient.

  6.5     Member Complaints & Grievances. Hospital shall promptly notify Blue Shield of
          receipt of any claims, including, without limitation, professional liability claims, filed or
          asserted by a Member against Hospital. Hospital shall cooperate with Blue Shield in
          identifying, processing, and resolving all Member grievances and other complaints in
          accordance with Blue Shield's complaint/grievance process and time limits set forth in the
          Provider Manual, as well as in accordance with such time limits as required by state and/or
          federal law. Hospital shall comply with Blue Shield's resolution of any such complaints or
          grievances and any specific findings, conclusions or orders of the California Department
                                                   11
          of Managed Health Care (''DMHC (or any successor agency).
                                                        )




                                                            20

  SMNT LOUISE REGIONAL HOSP- FPS Hosp ;\grccmcnt_Basc 12-01-17.. v·I
  Base SAINT LOUJSE REGIONAL HOSP - FFS Hosp Agrccmcnt_lfo~c 12-0 l -17 _v4Firrnl.docx v47 rev 7/10/17
  Proprietary und Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                        Exhibit Exhibit G-2 Page 23 of 37



                                                                     blue, of calif ornia
   6.6      Medical Necessity Assistance. In all cases where Blue Shield or its delegate is making or
            has made a determination regarding the Medical Necessity of a medical service requested
            or provided to a Member, Hospital shall, upon the request of Blue Shield or its delegate,
            assist Blue Shield and/or its delegate in determining or verifying the Medical Necessity of
            such service, provide relevant medical records to Blue Shield and/or its delegate, and
            participate in any grievance, arbitration, and/or other proceedings in which such Medical
            Necessity determination is an issue. In addition, Hospital shall cooperate with and abide
            by tlte Medical Necessity detem1ination of any external review entity to which Blue Shield
            is either obligated by law to submit such disputes or with which Blue Shield bas
            implemented a program to submit such disputes to external review.

   6.7      Free Exchange of Information. No provision of this Agreement shall be construed to
            prohibit, nor shall any provision in any contract between Hospital and its employees or
            subcontractors prohibit, the free, open and unrestricted exchange of any and all information
            of any kind between health care providers and Members regarding the nature of the
            Member's medical condition, available health care treatment options and alternatives and
            their relative risks and benefits, whether or not covered or excluded under the Member's
            Benefit Program, and the Member's right to appeal any adverse decision made by Hospital
            or Blue Shield regarding coverage of treatment that has been recommended or provided.
            Hospital shall neither penalize nor sanction any health care provider in any way for
            engaging in such free, open, and unrestricted communication with a Member or for
            advocating for a particular service on a Member's behalf.

  6.8       Insurance.

            (a)       Hospital shall maintain professional liability (malpractice) insurance and general
                      liability insurance coverage in the minimum amount of One Million Dollars
                      ($1,000,000) per occurrence and Three Million Dollars ($3,000,000) annual
                      aggregate. ff Hospital maintains a ''claims made" malpractice insurance policy,
                      Hospital shall keep such policy in effect for at least five (5) years following the
                      expiration or termination for any reason of this Agreement or purchase extended
                      reporting coverage (tail insurance) sufficient to ensure that insurance coverage in
                      the amount set forth in this Section 6.8(a) is maintained for claims which arise from
                      services provided by Hospital during the tenn of this Agreement.

            (b)       Hospital shall maintain Workers' Compensation insurance covering all employees
                      of Hospital.

            (c)       Hospital shall notify and provide evidence to Blue Shield at the time of any
                      amendment, change, or modification lo such insurance coverage, and at any other
                      time upon reasonable request by Blue Shield.




                                                              21

  SAINT LOUISE REGIONAL HOSP - FFS llosp J\grccmcnt_Basc 12-01-17 _\'4
  Base SAINT LOUISE REGIONAL IIOSP - ITS Hosp t\grccmcnt ... Basc 12-01-17..v4f'inul.docx v47 rev 7110/17
  Propriclllry and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                       Exhibit Exhibit G-2 Page 24 of 37



                                                                     blue ij of california

                              VII. MEDICAL RECORDS & CONFIDENTIALITY

   7 .1      Medical Records. Hospital shall prepare and/or maintain complete, timely and accurate
             medical and other records with respect to services provided to Members, in the same
             manner as for other patients of Hospital. Hospital will require that all physicians treating
             Members at Hospital's facility(ies) create and maintain, in an accurate and timely manner,
             for each Member who has obtained care from such physician 1 a medical record that is
             organized in a maimer that contains such demographic and clinical infom1ation as is
             necessary, in the opinion of the Blue Shield medical director and the Hospital medical
             director, to adequately document the medical problems of, and medical services provided
             to, the Member. Such records shall include a historical record of diagnostic and therapeutic
             services recommended or provided by, or under the direction of, the physician. Such
             records shall be in such a form as to allow trained health professionals, other than the
             physician, to readily determine the nature and extent of the Member's medical problem and
             the services provided and to pem1it peer review of the care provided. Such records shall,
             upon request, and without unreasonable delay, be made available without charge to Blue
             Shield and its designated agents. Failure to provide such records shall be deemed a material
             breach of the Agreement. Without limiting the foregoingt Hospital shall, without charge;
             transmit Member's medical records information to a Member's other providers, to
             Government Officials (as defined in Section 8.l(a)), and to Blue Shield for purposes of
             uti1ization management, quality improvement, and other Blue Shield administrative
             purposes, Hospital shall secure from the Member, upon admission or prior to providing
             services, a release of medical infonnation if such a release is required by law.

   7.2       Confidentialitv. Hospital and Blue Shield shall comply with all applicable state and
             federal laws regarding privacy and confidentiality of medical information and records,
             including without limitation, mental health records. Hospital and Blue Shield shall develop
             policies and procedures to ensure Member medical records are not disclosed in violation
             of California Civil Code Section 56, et seq., or any other applicable state or federal law.
             To the extent Hospital or Blue Shield receives, maintains, or transmits medical or personal
             information of Members clcctmnically, Hospital and Blue Shield shall comply with all
             state and federal laws relating to protection of such information, including, without
             limitation, the Health Insurance Portability & Accountability Act ("HIPAA") provisions
             on security and confidentiality and any Centers for Medicare and Medicaid Services
             (''CMS") regulations or directives relating to Medicare beneficiaries. Each party agrees that
             it is separately responsible for the implemenlation of all necessary policies, procedures,
             and training to comply with HIP AA and other laws, rules and regulations pertaining to its
             use, maintenance, and disclosure of patient-related infonnation.

   7.3       Member Access to Records. Hospital shall ensure that Members have access to their
             medical records in accordance with the requirements of state and federal law.




   SAINT LOUISE REGIONAL HOSP - FFS llosp Ag_r<:crncnt_l'la,,: 12-0l-l 7__ v4
   Base SAINT LOUISE REGIONAL HOSP - FFS Ho,p i\grccmc1it __ Busc 12-01-l 7_ v4Final.docx v47 rev 7/10/17
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                  Exhibit Exhibit G-2 Page 25 of 37



                                                                 blue (w of california
                    VIII. COOPERATION WITH AUDITS & CERTIFICATIONS

   8.1     Disclosure of Records.

           (a)      Hospital shall comply with all provisions of the Omnibus Reconciliation Act of
                    1980 regarding access to books, documents, and records. Without limiting the
                    foregoing, Hospital shall maintain such records and provide such information to
                    Blue Shield and to the DMHC (or any successor agency), the Department of Health
                    and Human Services ("DHHS"), CMS, any Quality Improvement Organization
                    ("QIO") with which CMS contracts, the U.S. Comptroller General, their dcsignees
                    and any other governmental officials entitled to such access by law (collectively,
                    "Government Officials") as required by law and as necessary for compliance by
                    Blue Shield with state and federal laws governing Blue Shield. Hospital shall grant
                    to Blue Shield and/or Government Officials, upon request and within a reasonable
                    amount of time, access to and copies of the medical records, books, charts, papers,
                    and computer or other electronic systems relating to Hospital's provision of health
                    care services to Members, the cost of such services, and payment received by
                    Hospital from the Member (or from others on the Member's behalf), and to the
                    financial condition of Hospital. Such records described herein shall be maintained
                    at least six (6) years from the date of service or in the case of financial records of
                    Hospital, six (6) consecutive fiscal years, and, if this Agreement is applicable to
                    Blue Shield 1s Medicare Advantage program, ten (10) years from the end of the
                    final contract period between Blue Shield and CMS or the completion of any audit
                    of Blue Shield or its subcontractors by DHHS, the General Accounting Office or
                    their designees (or for a particular record or group of records, a longer time period
                    when CMS or DMHC requests such longer record retention and Hospital is notified
                    of such request by Blue Shield), and in no event for a shorter period than as may be
                    required by the Knox-Keene Act and the regulations promulgated thereunder. All
                    books, documents, and records of Hospital shall be maintained in accordance with
                    the general standards applicable to such book, document, or record keeping and
                    shall be maintained during any audit or investigation by Government Officials.

           (b)      Hospital shall, on request, disclose to Government Officials the method and amount
                    of compensation or other consideration to be received by it from Blue Shield or
                    payable by Hospital to its subcontractors. Hospital shall maintain and make
                    available to Government Officials:             (i) its subcontracts; and (ii)
                    compensation/financial records relating to such subcontracts and compensation
                    from Blue Shield.

           (c)     Upon forty-eight (48) hours' prior notice, Hospital shall make any records of its
                   quality improvement and utilization review activities pertaining to Members and
                   provider credentialing files available to Blue Shield's Quality and Utilization
                   Review Committee. Such sharing of records shall be in accordance with, and
                   limited as required by, Section 1157 of the California Evidence Code and Section


   SAINT LOUISE REGIONAL IIOSP - FFS llo~p Agrccmcm_Hnsc 12-01-17 _ 1'.\
   Buse SAINT LOUISE REGIONAL llOSP- FFS Ho~p t\grccmcm_Busc l2-0l-l7 _v4Final.docx v47 rev 7110/17
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                       Exhibit Exhibit G-2 Page 26 of 37



                                                                  bluet of california
                      1370 of the California Health and Safety Code, and shall not be construed as a
                      waiver of any rights or privileges conferred on either party by those statutes.

            (d)       Hospital shall permit Blue Shield, or its delegate, at Blue Shield's sole cost and
                      expense and with reasonable prior notice to Hospital, to audit the books and records
                      of Hospital as they relate to Hospital1s services, billings, claims payments, and
                      reporting pursuant to this Agreement. Hospital may charge Blue Shield a fee of up
                      to Two Hundred Fifty Dollars ($250) per audit, which fee shall be waived by
                      Hospital if the audit identifies an overpayment due Blue Shield. Notwithstanding
                      any Hospital audit policy to the contrary, except as provided in this Section 8. l(d),
                      Blue Shield shall have no obligation to compensate Hospital for costs associated
                      with, or otherwise pay Hospital in order to conduct, an audit pursuant to Section
                      8.l(d).

   8.2      Site Evaluations. Hospital shall pemut Government Officials and accreditation
            organizations to conduct periodic site evaluations and inspections of its facilities and
            records. lf a Government Official or accreditation organization finds any deficiencies in
            such facilities or records, Hospital shall substantially correct such deficiencies within thirty
            (30) days of receipt of notice from such Government Official or accreditation organization.
            Hospital shall permit Blue Shield to conduct periodic site evaluations of its facilities. Such
            site evaluations shall be at a reasonable time as mutually agreed by Hospital and Blue
            Shield. If Blue Shield finds any deficiencies in such facilities Hospital shall use reasonable
            efforts to correct such deficiencies within thirty (30) days of receipt of notice from Blue
            Shield. Hospital and Blue Shield agree that Blue Shield's access to and right to review
            records pertaining to Members shall be pursuant to Section 7.1 and 8.1, as applicable.

   8.3      Accreditation Survevs. Hospital shall cooperate in the manner described in Sections 8.1
            and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of Blue
            Shield by the National Committee For Quality Assurance ("NCQA") or any other
            accrediting organization. Hospital further agrees to promptly implement any changes Blue
            Shield deems reasonably required as a result of any such survey.

   8.4     Performance/Compliance Monitoring. Hospital shall cooperate with Blue Shield in the
           perfonnance of any monitoring, studies, evaluations, analyses, or surveys of Hospital's
           pcrfom1ance of services hereunder required by Government Officials, accrediting
           organizations, or the Association (as defined in 12.13). Nothing in this Agreement shall
           prohibit Blue Shield from using, releasing, and/or publishing Hospital perfonnancc data,
           pursuant to Health & Safety Code Section 1367.49.

                                         lX. RESOLUTION OF DISPUTES

  9.1      J>rovider Appeal Resolutions Process.

           (a)        Blue Shield's Provider Appeal resolution process ("Appeal Process") shall apply to


  SAINT LOUJSE REGION1\L HOSP - FFS Hosp /\groom,:1H.)fasc 12-01-17 _v-l
  Base SAINT LOUISE REGIONAL HOSP· FFS 1-loRp t\grccmcn1_ Bus~ 12-01-17 _v4Fimil.docx v47 rev 7/10/17
  Proprietary and Confidcntiul - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                   Exhibit Exhibit G-2 Page 27 of 37



                                                                   blue~ of california
                    any and all disputes arising under this Agreement The Appeal Process shall
                    comply with Sections 1367(h), 1371, 1371.1, 1371.2, 1371.22, 1371.35, 1371.36,
                    1371.37, !371.4, and 1371.8 of the California Health & Safety Code, and Sections
                    1300.71, 1300.71.38, 1300.71.4, and 1300.77.4 of Title 28 of the California Code
                    of Regulations. The Appeal Process shall be described in the Provider Manual and
                    on the provider portal of Blue Shield's website at www.blueshieldca.com.

            (b)     The Appeal Process consists of two (2) levels:

                    (i}        Provider Appeal Resolutions Process - Paragraph h(i). Initial Appeals
                               Process. Provider Appeals must be submitted by Hospital, in writing,
                               within three hundred sixty-five (365) days of Blue Shield's detcnnination,
                               lack of action or alleged breach, to the address for Initial Provider Appeals
                               provided on the provider portal of Blue Shield's website at
                               www.blueshieldca.com.

                    (ii)       Provider Appeal Resolutions Process - Paragraph b(ii). Final Appeal
                               Process. Any Provider Appeal that is not resolved to Hospital's
                               satisfaction during the Initial Appeal Process must be submitted to the
                               Final Appeal Process. All Provider Appeals must be submitted to the Final
                               Appeal Process by Hospital, in writing, within ninety (90) working days
                               of Blue Shield's Initial Provider Appeal detennination, to the address for
                               such Provider Appeals provided on Blue Shidd's website at
                               v-.rww .blueshieldca.com.

            (c)     Each Provider Appeal must contain the following information:

                    (i)        Hospital's name;

                    (ii)       Hospital's identification number - the Blue Shield provider identification
                               number (PIN), tax identification number (TIN), or National Provider
                               Identifier (NPI);

                    (iii)      Hospital mailing address and phone number;

                    (iv)       Blue Shield's Internal Control Number (ICN), when applicable;

                    (v)        The patient's name, when applicable;

                    (,,i)      The patient's Blue Shield subscriber number, when applicable;

                    (vii)      The date of service, when applicable; and


                                                        25

   SAINT LOUISE REGIONAL IIOSP - FFS Hosp /\grccmcnt_Bnsc 12-01-17 _v-l
   Base SAINT LOUISE REGIONAL HOSP - FFS I !Mp Agrccm~nt_Basc 12-01-l 7 _ v4Final.docx v47 rev 7/10/17
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                     Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                          Exhibit Exhibit G-2 Page 28 of 37



                                                                       blue ij of california
                        (viii)       A clear explanation of the issue the provider believes to be incorrect,
                                     including supporting medical records, when applicable.

                        (ix)         In addition, as applicable, bundled appeals must identify individually each
                                     item by using either the ICN or the section of the contract and sequential
                                     numbers that are cross-referenced to a document or spreadsheet.

             (d)        This Section 9.1 does not in any way modify the provisions of Section 9.2 hereof
                        relating to arbitration of disputes that cannot be resolved through the Appeal
                        Process. However, if Hospital fails to submit a Provider Appeal to either level of
                        the Appeal Process within the timeframes set forth above, Hospital shall be deemed
                        to have waived its right to any remedies and to pursue the matter further. Without
                        limiting the foregoing, in such instance, Hospital may neither initiate a demand for
                        arbitration pursuant to Section 9 .2 of this Agreement nor pursue additional payment
                        from the Member.

             (e)        Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                        the Appeal Process to binding arbitration pursuant to Section 9.2 of this Agreement.
                        Pursuit by Hospital of a dispute through the process described in this Article IX
                        shall neither modify nor relieve Hospital of any obligations to continue to provide
                        services to Members in accordance with and to comply with all terms of this
                        Agreement.

   9.2      Arbitration of Disputes Any dispute (other than a claim of medical malpractice) between
            the parties that exceeds the jurisdiction of Small Claims Court and that was reviewed
            through, but not resolved by, the Appeal Process set forth in Section 9.1 shall be settled by
            final and binding arbitration in San Francisco, Los Angeles, San Diego or Sacramento,
            California, whichever city is closest to Hospital. Arbitration shall be conducted by and
            under the Cotrunercial Rules of the American Arbitration Association. The arbitrator shall
            be a retired judge of the State of California, unless otherwise agreed to by the parties. The
            arbitration decision shall be binding on both parlies. The arbitrator shall be bound by
            applicable state and federal Jaw and shall issue written findings of fact and conclusions of
            law. The arbitrator shall have no authority to conduct or issue a decision with respect to
            any class arbitration or other claim brought by Hospital on behalf of the general public
            under a statute or regulation that allows an individual to sue on behalf of the Attorney
            General. or other federal, state or municipal actor, or in any other representative capacity.
            The arbitrator shall have no authority to award damages or provide a remedy that would
            not be available to such prevailing party in a court of law nor shall the arbitrator have the
            authority to award punitive damages. The cost of the arbitration shall be shared equally by
            Hospital and Blue Shield; provided that each party shalt be responsible for its own
            attorneys' fees and costs.

  9.3       Limitation of Actions. A demand for arbitration pursuant to Section 9.2 must be fiJed
            within t\velve (12) months of the date of the written decision rendered in the Final Appeal
                                                                  26

  SAINT LOUISE REGIONAL I !OSI' - FFS Hosp t\grccmen!J3a~..: 12·01-17_v,t
  Buse SAlNT LOUISE REGIONAL HOSP· FFS llosp Agrc.:mcnt_Bas<.'. 12-01-17 _v4Final.docx v47 rev 7/10/17
  Proprietary ,UJd Coniido:,'lltial - Blue Shield of California
Case 2:20-ap-01575-ER           Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                Exhibit Exhibit G-2 Page 29 of 37



                                                              blue~ of california
          Process described in Section 9. I(b)(ii) (the "Final Appeal Decisionn), notwithstanding any
          communication between the parties that may take place, or payment(s) that may be made,
          subsequent to the Final Appeal Decision related to the lack of action or alleged breach that
          is the subject of the dispute. Should the aggrieved party fail to file a demand for arbitration
          of the dispute within the timeframe set forth herein, the aggrieved party shall have waived
          its rights and remedies with respect to the alleged breach. The aggrieved party shall have
          no right to pursue any remedy with respect to such alleged breach, including, without
          limitation, initiation of any arbitration or civil action in state or federal court, and, if the
          aggrieved party is Hospital, Hospital shall have no right to pursue payment of any disputed
          amounts from the Member.

   9.4    Armcals. In the event Hospital, intentionally or unintentionally, initiates a demand for
          arbitration pursuant to Section 9.2 of this Agreement regarding the alleged underpayment
          of a claim for reimbursement for Hospital Services and for which Hospital has failed to
          submit a Provider Appeal to both levels of the Appeal Process (an "Unappealed Claim"),
          upon notice from Blue Shield, Hospital will immediately dismiss the demand for arbitration
          as to any Unappealed Claim(s) and will reimburse Blue Shield for its reasonable costs and
          attorneys' fees associated with its defense of the Unappealed Claim(s).

                                     X. TERM & TERMINATION

   10.1   Term. This Agreement shall become effective as of the Effective Date and shall continue
          in effect for twenty (20) months thereafter (the uinitial Term"), unless earlier tenninated as
          set forth in this Agreement. Unless either party notifies the other party at least one hundred
          eighty ( 180) days prior to the expiration of the Initial Tenn, this Agreement shall
          automatically renew for additional tetms of one (1) year each, unless and until terminated
          as set forth in this Agreement.

   10.2   Termination Without Cause. During the Initial Tenn 1 neither party may tcnninatc this
          Agreement without cause. Thereafter, either party may terminate this Agreement without
          cause by giving to the other party at least one hundred eighty (180) days' prior written
          notice of termination. Any termination pursuant to this Section I 0.2 shalt become effective
          the first day of the calendar month following the expiration of the notice period.

   10.3   Termination for Cause.

          (a)     Either party may terminate this Agreement for material cause following written
                  notice and the opportunity to cure described in Section 10.3(b), The following shall
                  constitute material cause for termination:

                  (i)       Bv Hospital: (A) revocation of Blue Shield's license necessary for the
                            performance of this Agreement; (B) breach by Blue Shield of any material
                            term, covenant, or condition of this Agreement; or (C) failure of Blue
                            Shield and Hospital to agree upon any material change to the Provider
                                                    27

  SAINT LOUISE REGIONAL HOSP - FFS llosp Agn.:cmcnt_Bnso.: 12-01-!7 _v,I
  Base SAINT LOUISE REGIONAL HOSP· FFS Ho$p Agm:mcnt_Busc 12-0l-17_v4final.docx v47 rev 7/10117
  Proprietary and Confidential - Blue Shield ofCalifomia
Case 2:20-ap-01575-ER               Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                    Exhibit Exhibit G-2 Page 30 of 37



                                                                     blue (U) of california
                               Manual in accordance with Section 2.10.

                    (ii)       By Blue Shield: (A) commencement of any voluntary or involuntary
                               proceedings by or against Hospital or a parent, affiliate or subsidiary
                               thereof, under any bankruptcy, reorganization, insolvency or other similar
                               law of any jurisdiction; (B) any substantial deterioration in the financial
                               condition of Hospital or a parent, affiliate or subsidiary the.reof that is
                               reasonably shown to impact the Hospital's ability to provide and/or
                               arrange for the services contemplated hereunder; (C) failure by Hospital
                               to provide Hospital Services consistent with the standards and/or
                               procedures set fonh in this Agreement and in the Provider Manual; (D)
                               revocation, termination, or restriction of any type of any license required
                               in order for Hospital to provide Hospital Services pursuant to this
                               Agreement; or (E) breach by Hospital of any material tcnn, covenant, or
                               condition of this Agreement, including, without limitation, repeated
                               failure to comply with procedures set forth in the Provider Manual.

           (b)      A party seeking to terminate this Agreement pursuant to Section 10.3(a) shall notify
                    the other party in writing of the nature of the cause and shall provide the non-
                    tenninating party thirty (30) days from the receipt of such notice to cure or
                    otherwise eliminate such cause. If, within such thirty (30) days, the non-
                    tenninating party does not remedy the breach, to the reasonable satisfaction of the
                    tenninating party, this Agreement shall tenninate at the end of the thirty (30)-day
                    period.

   10.4    Immediate Termination. Notwithstanding any provision of this Agreement to the
           contrary, Blue Shield may immediately terminate this Agreement, upon written notice to
           Hospital, if: (a) Hospital is excluded from participation in Medicare; (b) Hospital enters
           into a 11 privatc contract" with a Member for the provision of services, contrary to Medicare
           regulations applicable to Blue Shield; (c) Hospital fails to maintain all insurance required
           herein; (d) after consulting with Hospital, Blue Shield determines, in good faith, that
           continuation of this Agreement may reasonably be expected to jeopardize the health,
           safety, or welfare of Members; or (c) after consulling with Hospital, Blue Shield reasonably
           detennincs that Hospital is likely to be financially unable to provide Hospital Services in a
           competent and timely manner.

   10.5    Effect of Termination. As of the date of tem1i11ation, this Agreement shall be considered
           of no further force or effect whatsoever, and each of the parties shall be relieved and
           discharged hcrcfrom, except that:

           (a)      Termination shall not affect (i) those rights and obligations that have accrned and
                    remain unsatisfied prior to the tcm1ination of this Agreement; (ii) those rights and
                    obligations that expressly survive tem1ination of this Agreement; or (iii) any rights
                    or obligations that may arise following termination with respect to any occu1Tcncc
                                                         11{


  SAINT LOUISE REGIONAL HOSP· FFS Hosp A~r..:cmcm_Basc 12-01-17_ v•l
  Buse SAfNT LOUISE REGIONAL HOSP - FFS Hosp 1\gr1."cmcnt_Bt1sc 12-01-17 _v4Finul.<loc;,; v47 rev 7/10117
  Propriclary and Confidential·· Blue Shield ofCalifomiu
Case 2:20-ap-01575-ER                  Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                       Exhibit Exhibit G-2 Page 31 of 37



                                                                    lJlue ~ of california
                      prior to termination. All such rights and obligations shall continue to be governed
                      by the tenns of this Agreement.

            (b)       Following tem1ination, Hospital shall comply with all applicable requirements of
                      the Knox-Keene Act and the regulations promulgated thereunder, including,
                      without limitation, those set forth in California Health & Safety Code Section
                      1373.65.

            (c)       Following temunation, Hospital shall continue providing Hospital Services to
                      Members who, as determined by Blue Shield, qualify for completion of Covered
                      Services under California Health & Safety Code Section 1373.96(c) ("Continuity
                      of Care Servicesu), in accordance with the provisions therein, at seventy-five (75%)
                      of Allowed Charges.

            (d)       Following termination; Hospital shall, at Blue Shield's option, continue providing
                      Hospital Services to Members (other than Members entitled to Continuity of Care
                      Services) undergoing medical treatment upon the date of tennination of this
                      Agreement, for the duration of the Health Services Contracts through which such
                      Members are enrolled with Blue Shield and for which dues or subscription charges
                      are paid to Blue Shield, or until such time as Blue Shield has arranged for an
                      alternative source of services for each such Member from other Blue Shield
                      Providers at the following rates: Seventy-Five Percent (75%) of Hospital Allowed
                      charges for Commercial HMO and PPO Members and One Hundred Percent
                      (100%) of the Medicare Allowable for Medicare Advantage Members

            (e)       All written, printed, or electronic communications to Members concerning
                      tem1ination of this Agreement shall comply with California Health & Safety Code
                      Section 1373.65(f).

   I 0.6    Termination Not an Exclusive Remedv. TI1e termination of this Agreement by either
            party pursuant to this Article X is not an exclusive remedy. The terminating party shall
            retain and may exercise whatever rights it may have in law or equity as may be necessary
            to enforce its rights under this Agreement.

  10. 7     Survival. This Seelion 10. 7 and the following Sections of this Agreement shall survive
            the expiration or termination for any reason of this Agreement: Sections 5.1, 5.2, 5 .3, 5.4.
            5.5, 5.6. 5.7, 5.8, 6.1. 6.2. 6.5. 6.6. 7.1. 7.2. 7.3. 8.1, 9. l, 9.2, 9.3. I 0.5. 12.13. 12. 14, 12.15.
            12.16and 12.17.

                                                   XI. OTHER PAYORS

   11.1     Other Payors. Blue Shield may contract with employers 1 insurance companies,
            associations, health and welfare trusts, or other organizations to provide administrative

                                                              2lJ

  S1\INT LOUISE REGIONAL I-IOSP - FFS Ho,p Agn,0mi:nt_lJasc 12-01-17 _v,I
  Base SAINT LOUISE REGIONAL HOSP - FFS Hosp Agreemcnt_Base 12-0J-l 7 _v4Final.docx v47 rev 7/10/17
  Proprict:1ry and Con11dcntial ·· Blue Shield ol'Califomia
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                   Exhibit Exhibit G-2 Page 32 of 37



                                                                    blue, of calif ornia
           services for plans provided by those entities that arc not underwritten by Blue Shield
           (including both local and Blue Cross/Blue Shield National Accounts Programs). In
           addition, Blue Shield may extend this Agreement to managed care arrangements
           established by Blue Shield subsidiaries, or by persons or entities using the network Blue
           Shield has established pursuant to agreements with CareTrust Networks and Blue Shield
           of California Life & Health Insurance Company. All such entities shall be referred to as
           "Other Payors." Blue Shield shall require that the health programs of Other Payors include
           provisions to encourage the use of Blue Shield Providers (including Hospital).

   i 1.2   Responsibility for Pavment. Hospital agrees to look solely to Other Payors for payment
           for services furnished to Members of such Other Payor. If Hospital is unable to obtain
           payment from any Other Payor, Blue Shield shall, upon notice from Hospital, make
           commercially reasonable efforts to assist Hospital in obtaining such payment. However,
           any continuing dispute with respect to such payment shall be settled solely between
           Hospital and such Other Payor with good faith facilitation from Blue Shield.

   11.3    Applicability of Agreement; Identity of Other Payors.             The provisions of this
           Agreement shall apply to services rendered to Members enrolled in health benefit programs
           of Other Payors. Blue Shield will periodically give Hospital notice of the identity of Other
           Payors.

                                        xn. GENERAL PROVISIONS
   12.1    Entire Agreement. The attached Exhibits, together with all documents incorporated by
           reference in the Exhibits, and the Provider Manual, as from time to time amended in
           accordance with this Agreement, fonn an integral part of this Agreement and are
           incorporated by reference into this Agreement. This Agreement constitutes the entire
           understanding and agreement of the parties regarding its subject matter, and supersedes
           any prior oral or written agreements, representations, understandings or discussions among
           the parties with respect to such subject matter. Notwithstanding the foregoing, this
           Agreement shall neither supersede nor replace any capitated HMO (including, without
           limitation, Medicare Advantage) hospital agreement that may exist between Hospital and
           Blue Shield, which agreement shall solely apply with respect to the provision of services
           to any HMO Members for whom Hospital has financial responsibility for Covered Services
           under such capitatcd agreement.

   12.2    Amendments. Except as provided in Section 2.10, Section 5.6(c), and this Section 12.2,
           this Agreement may be amended only by mutual, written consent of Blue Shield and
           Hospital's duly authorized representatives. Notwithstanding the foregoing, if Blue Shield's
           legal counsel detem1ines in good faith that this Agreement must be modified to be in
           compliance with applicable federal or state law or to meet the requirements of accreditation
           organizations that accredit Blue Shield and its providers, Blue Shield may amend this
           Agreement by delivering to Hospital a written amendment to this Agreement incorporating
           the legally required modifications (the "Legally Required Amendment"), along with an
                                                         30

  SAINT LOUISE REGIONAL HOSP - FFS 1-lusp Agrccmcnt_Bnsc 12-01-17_ v,1
  Base SAINT LOUISE REGIONAL HOSP • FFS Hosp Agrccme11t__ B11,c I :!-Ol-17 _v4Final.docx v47 rev 7/10/17
  Proprietary nnd Confidential·· Blue Shield ofCalifomia
Case 2:20-ap-01575-ER                 Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                      Exhibit Exhibit G-2 Page 33 of 37



                                                                     blue, of california
            explanation of why such Legally Required Amendment is necessary. lf Hospital does not
            object to the Legally Required Amendment. in writing, within sixty (60) days following
            receipt thereof, such Legally Required Amendment shall be deemed accepted by Hospital
            and an amendment to this Agreement. If Hospital timely objects to the Legally Required
            Amendment, then Hospital and Blue Shield shall confer in good faith regarding Hospital's
            objection(s). If Hospital and Blue Shield are unable to resolve Hospital's objection(s) to
            the parties• mutual satisfaction within thirty (30) days of Hospital's notice, then, within
            sixty (60) days of Hospital's notice, Hospital may elect to tenninate this Agreement upon
            ninety (90) days' prior written notice to Blue Shield. Unless Hospital so terminates this
            Agreement, such Legally Required Amendment shall be deemed accepted by Hospital and
            an amendment to this Agreement.

   12.3     Assignment. Neither party shall assign, transfer, or subcontract any of its rights, interests,
            duties, or obligations under this Agreement, whether by sale, assignment, negotiation,
            pledge or otherwise, without the prior written consent of the other party. Without limiting
            the foregoing, the following events shall constitute an assignment of this Agreement for
            purposes of this Section 12.3: (a) the sale, transfer or other disposition of all or substantially
            al] of the issued and outstanding voting securities or interests of either party or either party's
            direct or indirect corporate parent; (b) the merger, consolidation or other reorganization of
            either party if, immediately following such transaction, either party or its membcr(s)
            shareholders or other equity holders (as existing inunediately preceding such transaction)
            do not own a majority of all classes of the issued and outstanding membership interests or
            voting securities of the surviving, consolidated or reorganized entity; and (c) the issuance
            of any class of voting securities or interests by either party (or its successor) if, immediately
            following such transaction, either party's shareholders or other equity holders existing
            immediately preceding such issuance do not own a majority of all classes of the issued and
            outstanding voting securities or interests of either party. Subject to the foregoing, thjs
            Agreement shall be binding on and shall inure to the benefit of the parties and their
            respective heirs, successors, assigns and representatives.

   J2.4     Third Partv Beneficiaries. This Agreement shall not con fer or be constmcd to confer any
            rights or benefits to any person or entity other than the parties, and no action to enforce the
            terms of this Agreement may be brought against either party by any person or entity who
            is not a party hereto.

   12.5     Notices. All notices or communications required or permitted under this Agreement shall
            be given in writing and shall be delivered to the party to whom notice is to be given either:
            (a) by personal delivery, in which case such notice shall be deemed given on the date of
            delivery; (b) by next business day courier service (e.g., Federal Express, UPS or other
            similar service), in which case such notice shall be deemed given on the business day
            following date of deposit with the courier service; (c) by United States mail, first class,
            postage prepaid, in which case such notice shall be deemed given on the third (3rd) day
            following the date of deposit with the United States Postal Service; (d) by United States
            mail, registered, in which case such notice shall be deemed given on the third (3rd) day
                                                            31

   SAINT LOUISE REGIONAL IIOSP - FFS Hosp Agr~cmcnt __ Bnsc J2.(l!. J7_ v4
   Base SArNT LOUISE REGIONAL HOSP - FFS Hosp ,\grccrm:nt_l1asc I 2-01-l 7__ v4Final.docx v47 rev 7/10/17
   Proprietary and Confidentinl-- Blue Shield ofCalilomia
Case 2:20-ap-01575-ER             Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                  Exhibit Exhibit G-2 Page 34 of 37



                                                                  blue ij of california

           following the date of deposit with the United States Postal Service; {e) by United States
           mail, ce1tified, return receipt requested, in which case such notice shall be deemed given
           on the third (3rd) day following the date of deposit with the United States Postal Service;
           or (f) by facsimile transmission, in which case such notice shall be deemed given upon
           receipt of facsimile transmission confinnation. Notice shall be delivered or sent to the
           party's address or facsimile number set forth in Exhibit A, or such other address or facsimile
           number as may be provided by a party, from time to time, pursuant to this Section.

   12.6    Independent Contractors. In the perfonnance of each party's work, duties, and
           obligations pursuant to this Agreement, each of the parties shall at all times be acting and
           performing as an independent contractor, and nothing in this Agreement shall be construed
           or deemed to create a relationship of employer and employee, principal and agent, partner,
           or joint venturer.

   12. 7   Indemnification. Each party agrees to indemnify the other party for, and to defend and
           hold harmless the other party from, any claims, causes of action, or costs, including
           reasonable attorneys' fees, arising out of the indemnifying party's alleged or actual
           negligence or otherwise improper performance of its obligations hereunder. In addition,
           Hospital shalt indemnify Blue Shield for any sanctions imposed by CMS upon Blue Shield
           arising out of or related to Hospital's employment of or contract with an individual or entity
           excluded or suspended from participation in Medicare.

   12.8    Waiver of Breach. No delay or failure to require performa11ce of any provision of this
           Agreement shall constitute a waiver of the perfonnance of such provision or any other
           instance. Any waiver granted by a party must be in writing, and shall apply solely to the
           specific instance expressly stated. A waiver of any tenn or condition of this Agreement
           shall not be construed as a waiver of any other tenns and conditions of this Agreement, nor
           shall any waiver constitute a continuing waiver.

   12.9    Force Majeure. Neither party is liable for nonperfonnance or defective or late
           perfonnance of any of its obligations under this Agreement to the extent and for such
           periods of time as such nonperformance, defective pcrfonnancc or late performance is due
           to reasons outside such party's control, including acls of God, war (declared or w1declared),
           action of any governmental authority, riots, revolutions, fire, floods, explosions, sabotage,
           1mclcar incidents, lightning, weather, earthquakes, stom1s, sinkholes, epidemics, or strikes
           (or similar nonperfomiance or defective perfonnance or late performance of employees,
           suppliers or subcontractors).

   12.10 Confidentialitv. Except as otherwise set forth in this Section 12.10, as necessary to
         Hospital's and Blue Shield's performance hereunder, or as required by law, the
         reimbursement rates set forth in this Agreement shall be confidential, and neither Hospital
         nor Blue Shield shall disclose such rates (other than to Government Officials or to Other
         Payors) without the prior written consent of the other party. Notwithstanding the foregoing,
         nothing in this Agreement shall prohibit Hospital from disclosing to Members and others
                                                       32

  SAINT LOUISE REGIONAL I !OSI' - FFS llnsp Agn::c1111.m1_Bns~ 12-0l-17_v4
  Base SAfNT LOUISE REGIONAL HOSP· FFS I lusp Agn.:cmcnt_Basc 12-01-17_ v4Finnl.tlocx v47 rev 7/I0/17
  Proprietary and Conlidcnlial - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                 Exhibit Exhibit G-2 Page 35 of 37



                                                               blue ij of california
          the method by which they are compensated (e.g., capitation, fee for service, etc.), it being
          acknowledged and understood that it is the precise compensation amounts for which
          confidential treatment is required by this provision. Notwithstanding the foregoing, nothing
          in this Agreement may be construed to prohibit Blue Shield from disclosing the Agreement
          to the California Public Employees Retirement System (CalPERS). Notwithstanding any
          other provision in the Agreement, Hospital authorizes Blue Shield to disclose this
          Agreement to Cal PERS upon a request by CalPERS for disclosure of the AgTeement

   12.11 Non-Solicitation. During the term of this Agreement, and for one (I) year thereafter,
         Hospital shall not solicit, induce, or encourage any Member (except those Members
         covered under Verity Health System Benefit Plan} to disenroll from Blue Shield or select
         another health care service plan for health care services. Not\vithstanding the foregoing,
         Hospital shall be entitled to freely communicate with Members regarding any aspect of
         their health status or treatment.

   12.12 Association Disclosure. Hospital hereby expressly acknowledges its understanding that
         this Agreement constitutes a contract between Hospital and Blue Shield, that Blue Shield
         is an independent corporation operating under a license from the Blue Cross and Blue
         Shield Association, an association of independent Blue Cross and Blue Shield Plans (the
         "Association") permitting Blue Shield to use the Blue Shield Service Mark in the State of
         California, and that Blue Shield is not contracting as the agent of the Association. Hospital
         further acknowledges and agrees it has not entered into this Agreement based upon
         representations by any person other than Blue Shield and no person, entity, or organization
         other than Blue Shield shall be held accountable or liable to Hospital for any of Blue
         Shield's obligations to Hospital created under this Agreement. This Section shall not create
         any additional obligations whatsoever on the part of Blue Shield other than those
         obligations created under other provisions of this Agreement.

   12,13 Governing La,,,. This Agreement shall be governed by and construed according to the
          laws of the State of California, including, without limitation, the Knox-Keene Act and the
          regulations promulgated thereunder. Any provision required to be in this Agreement by
          the Knox-Keene Act and/or the regulations promulgated thereunder shall bind Blue Shield
          and Hospital, whether or not provided in this Agreement.

   12.14 Preemption bv Federal Law. To the extent any of the requirements of the Knox-Keene
         Act and the regulations promulgated thereunder are preempted by federal law applicable
         to the Medicare program, no such requirements shall apply with respect to Blue Shield's
         Medicare Advantage Program.

   12.15 Compliance With Law. Each party shall comply with all applicable state and federal
         laws. Without limiting the foregoing:

          (a)     Hospital shall comply with all applicable Medicare laws, regulations, and CMS
                  instructions including, without limitation, Title VJ of the Civil Rights Act of 1964,
                                                    33

  Si\lNT LOUISE REGIONAL HOSP· £TS Hosp Agn:cmcnt_Basc 12-01-17 _ v,I
  Base SAINT LOUISE REGIONAL HOSP· FFS Hosp Agrcemcnt_Ba,c 12-0t-17_v4Final.docx Y47 rev 7110117
  Proprietary and Con!idcntial - Blue Shield ofCalilomia
Case 2:20-ap-01575-ER              Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                   Exhibit Exhibit G-2 Page 36 of 37



                                                                    blue ij of california
                    Section 504 of the Rehabilitation Act of 1973, the Age Discrimination Act of 1975,
                    the Americans with Disabilities Act, and shall require its contractors and
                    subcontractors to do the same. In addition, all such Covered Services shalt be
                    perfon11ed in a manner consistent and otherwise in compliance with Blue Shield's
                    agreement with CMS. Hospital shall include the requirements of this Section and
                    all other provisions required by federal and state laws, including, without limitation,
                    the BBA and related regulations, in all contracts or subcontracts with other
                    providers or entities.

           (b)      To the extent Employee Retirement Income Security Act ("ERlSA") statutes and
                    regulations apply to the claims payment and Member complaint fw10tions
                    performed by Hospital, Hospital shall comply with all such requirements.

           (c)      Hospital shall comply with all applicable provisions of the Patient Protection and
                    Affordable Care Act and regulations promulgated thereunder, and shall require its
                    contractors and subcontractors to do the same. In addition, all such Covered
                    Services shall be perfonned in a manner consistent and otherwise in compliance
                    with Blue Shield's agreement with Covered California, and require its contractors
                    and subcontractors to do the same.

   12.16 Interpretation of Agreement This Agreement shall not be interpreted for or against any
         one party on the basis of which party drafted this Agreement. This Agreement shall be
           governed in all respects, whether as to validity, construction, capacity, performance, or
           otherwise; by the laws of the State of California and such federal laws as are applicable to
           Blue Shield. The captions herein are for convenience only and shall not affect the meaning
           or interpretation of this Agreement If any provision of this Agreement, in whole or in part,
           or the application of any provision, in whole or in part, is detennined to be illegal, in valid
           or unenforceable by a court of competent jurisdiction, such provision, or part of such
           provision, shall be severed from this Agreement.              The illegality, invalidity or
           unenforceability of any provision, or part of any provision, of this Agreement shall have
           no affect on the remainder of this Agreement, which shall continue in full force and effect.

   12.17 Counterparts. This Agreement may be executed in one or more counterparts, each of
         which shall be deemed to be an original, but all of which together shall constitute one and
         the same instrument

   12.18 Tiered Benefit Designs and Narrow Network.

           (a)     Hospital acknowledges and agrees that nothing in this Agreement shall limit or
                   otherwise prohibit Blue Shield from at any time developing, marketing and
                   implementing: (i) tiered products, plans, benefit designs or Benefit Programs; (ii)
                   provider networks that tier or rank participating providers (including Hospital) and
                   where such tier or rank directly affects the Member's and/or employer's premium,
                   copayment or cost share or restricts or limits network access; and or (iii) narrow,
                                                        3.1

  SAINT LOUISE REGIONAL HOSP- FFS Hosp Agrec1rn.:nt_Bnse 12-0l-17_v4
  Base SAfNT LOUISE REGIONAL HOSP - FFS l!usp ,\grccmt:nt_!3asc 12-01-17_ v4Final.doc)( v47 rev 7/10/17
  Propriclllry and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                    Doc 1-13 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                         Exhibit Exhibit G-2 Page 37 of 37



                                                                    blue ~ of calif ornia
                     restricted or limited provider networks or products that require J'vicmbers (or those
                     who pay for their coverage) lo pay more for the same (or substantially similar)
                     product or benefit design to access all Blue Shield contracted providers compared
                     to a network that docs not include Hospital (collectively, "Tiered/Narrow
                     Products"); and

            (b)      Prior to excluding Hospital from, or tiering or ranking Hospital within, any
                     Tiered/Narrow Product, Blue Shield shall provide written notice to Hospital,
                     reasonably prior to implementing or modit:ying the Tiered/Narrow Product, that
                     explains in detail how the Tiered/Narrow Product will work and Hospital's status
                     within the Tiered/Narrow Product Upon written request from Hospital, Blue Shield
                     ,viii meet ·with Hospital to discuss the requirements for participation in the
                     Tiered/Narrow Product and what actions, if any, Hospital must take in order to meet
                     those requirements. However, any such meeting shall not delay Blue Shield's
                     implementation of a Tiered/Na,rnw Product.




    JN WITNESS WHEREOF. the parties have caused this Agreement to be executed by their authorized
    representatives:


       BLUE SHIELD O~/l~ORNIA---


        srn,,,'""'            ~~                        ·
      Print Nmnc:    Ali.1.i( Ario\'an

            Title:   Vice Pn:sidcnt. Pmvi<lcr Network                    Titk:
                                                                                   Chief Financial Officer
                     Mnnac.c111cnt             ,

                                                                                                      7_ _ __
                                                                                     z._/1......,./-'-'/
                                                                         D11!c: --'--/
                                                                                           r1




                                                         35

   St\!NT LOUISE REGIONAL HOSP· FFS llusp ,\gn.!cmcnt_Basc 12-0I- I7_\'·l
   Ba£c SAJNT LOUISE REGIONAL IIOSI' - PFS Hosp Agrccment_Ba~c 12-01 ·17 _v4FinaLdoc, v47 rel' 7/IOll 7
   Proprietary and Conlidentiul - Blue Shiclll ofCnlifomii,
